Exhibit 10.1
 
Void if not signed & delivered on or before November 30, 2010


 
SEPARATION AGREEMENT AND RELEASE
 
This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
by and between Hoku Corporation (“Employer”) and Karl Taft III (“Employee”)
(collectively “parties”) as of November 30, 2010.
 
1.           Separation.  Effective on and as of November 30, 2010 (the
“Separation Date”), Employee’s employment as Chief Technology Officer and any
and all other positions Employee may have held with Employer shall
cease.  Accordingly, on the Separation Date, Employee shall incur a separation
from service for purposes of Section 409A of the Internal Revenue Code.
 
2.           Payments.
 
 
a.
Employee hereby acknowledges that Employer has paid to Employee on the
Separation Date, an amount equal to $25,000, less, all normal deductions and
withholdings (the “Severance Amount”).  Employee acknowledges and agrees that
Employee is solely responsible to inform Employer in writing of Employee’s new
address should Employee change Employee’s residence and that failure to do so
may result in Employee’s not receiving benefits under this Agreement.   Except
as expressly provided herein, Employee acknowledges and agrees that Employee
will not receive (nor is Employee entitled to receive) any additional
consideration, wages, commissions, payments, reimbursements, stock or benefits
of any kind, and that the vesting of any stock options or stock awards shall
immediately cease upon the Separation Date.  Employee further acknowledges and
agrees that as of the Separation Date, Employer has paid to Employee in full any
and all wages, salary, accrued but unused vacation, commissions, bonuses,
incentives and compensation due and owing as of the Separation Date.

 
 
b.
On the Separation Date,

 
 
(i)
6,666 out of 13,333 unvested shares under Employee’s option (the “Option”) to
purchase shares of Employer’s common stock granted to Employee on July 24, 2006,
under Employer’s 2005 Equity Incentive Plan, as amended, shall become vested in
full.  Employee shall not vest with respect to the remaining 6,666 unvested
shares under the Option following the Separation Date.  In accordance with the
terms of the agreement evidencing the Option, Employee shall have a period of
three months to exercise the Option with respect to the shares that are vested
as of the Separation Date and the Option shall terminate on February 28, 2011.

 
 
(ii)
All remaining unvested shares of Employer’s common stock granted under
restricted stock awards to Employee on May 16, 2008, and June 16, 2009, under
Employer’s 2005 Equity Incentive Plan, as amended, shall become vested in full.

 
 
  Karl Taft III Initial & Date ______________________
Page 1 of 7

--------------------------------------------------------------------------------

 
 
 
(iii)
The number of shares subject to the accelerated vesting under the Option and the
restricted stock awards are set forth on attached Schedule A.

 
3.           Non-Interference.  Employee agrees that Employee will not discuss
any aspect of the business or affairs of Employer or its affiliates (including,
without limitation, Hoku Corporation, Hoku Materials and Hoku Solar,
collectively “Affiliates”), with any employee, stockholder, customer, vendor or
strategic partner of Employer.  Employee further agrees that Employee will not
alone or in combination with any other person or entity take any action to
influence the management or strategic direction of Employer or its
Affiliates.  Employee acknowledges and agrees that the obligations imposed on
Employee under this Section 3 are material to Employer entering into this
Agreement, and that violation of this Section 3 constitutes a material breach of
this Agreement and Employee shall be required to abide by the terms and
conditions of this Section 3 for a period of two (2) years from the Separation
Date.
 
4.           Employer Property. On or prior to the Separation Date, Employee
agrees to return (and hereby so certifies that Employee has returned) to
Employer all Employer documents (and all copies thereof) and any and all other
Employer property in Employee’s possession, custody or control, including, but
not limited to, cell phones, pagers, computers, laptops, printers, fax machines,
projectors, financial information, customer information, customer lists,
employee lists, Employer files, notes, contracts, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, software, tangible property, credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential material of Employer (and all
reproductions thereof).
 
5.           Release of Claims. Employee, and on behalf of his heirs, personal
representatives, estates, assigns and marital community does hereby release
Employer, its Affiliates, and their respective successors, predecessors,
assigns, directors, officers, employees, attorneys and agents, both individually
and in their official capacities (herein collectively referred to as the
“Released Parties”), from any and all claims, demands, suits, complaints,
actions and causes of action, whether in law or in equity, with respect to any
event, matter, claim, damage or injury arising out of and/or with respect to the
Employee’s employment with Employer, including, but not limited to, claims based
on his employment with the Company and any related contract or agreement,
express or implied, tortious conduct, covenants of good faith and fair dealing,
wrongful discharge, unpaid wages, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the Hawaii Employment Practices Act, the Idaho Human Rights Act,
Idaho Code section 67-5901 et seq., the Idaho Claims for Wages Act, Idaho Code
section 45-601 et seq.,and any other applicable federal, state or local laws,
ordinances and regulations.
 
6.           Waiver of Claims.  Employee understands that by signing this
Agreement, he is forever relinquishing his right to sue Employer and the other
Released Parties based on any claim arising out of and/or with respect to the
Employee’s employment with Employer (other than claims arising under employee
benefit plans or claims for injuries compensable under workers’ compensation
laws, which are non-waivable).
 
 
  Karl Taft III Initial & Date ______________________
Page 2 of 7

--------------------------------------------------------------------------------

 
 
7.           Review Period.  Employee acknowledges that he has been advised to
consult with an attorney of his choice, at the Employee’s own expense, regarding
the terms of this Agreement before signing it, and that Employee was offered a
reasonable period of time in which to consider the terms herein before signing
this Agreement.
 
8.           No Derogatory Statements.  Employee agrees that he shall not
disclose, discuss or disseminate any of the facts, circumstances, materials
(including this document), or other information concerning the termination of
the Employee’s employment with Employer with anyone other than the Employee’s
attorneys and except as otherwise required by law.  Employee agrees not to make
any disparaging, derogatory, discrediting, injurious, or uncomplimentary
statements, allegations, or remarks in any form of communication whatsoever,
about Employer or any other Released Parties.
 
9.           No Admission.  Employee understands that the consideration provided
to Employee under the terms of this Agreement does not constitute an admission
by Employer that it has violated any law, or other legal obligations such as
those described in Section 5 above.
 
10.           Nondisclosure of Proprietary Information. Employee agrees to be
and acknowledges that Employee continues to be bound by the Confidential
Information and Invention Assignment Agreement between Employer and Employee, a
copy of which is attached hereto as Exhibit A and hereby incorporated into this
Agreement as part of this Agreement.
 
11.           Tax Consequences.  Employee expressly acknowledges that Employer
has not made, nor herein makes, any representation about the tax consequences of
any consideration provided by Employer to Employee pursuant to this
Agreement.  Employee agrees to indemnify Employer and hold Employer harmless
from any and all claims or penalties asserted against Employer for any failure
to pay taxes due on any consideration provided by Employer pursuant to this
Agreement with the exception of any penalties which are the sole result of
Employer’s malfeasance as it may relate to this Section 11.
 
12.           Injunctive Relief.  In the event of a breach or threatened breach
of Sections 6 or 10 above, Employer shall be entitled to a permanent injunction
in order to prevent or restrain any such breach by Employee and/or any and all
persons directly or indirectly acting for or with Employee.  In addition,
Employer shall be entitled to pursue any other rights, remedies, or damages
available to Employer at law or in equity.
 
13.           Arbitration.  Except as provided in Section 12 above, Employee
agrees that if there is any breach of any term or condition of this Agreement,
the matter shall be submitted to binding arbitration in Honolulu County,
Hawaii.  A single arbitrator, using the most current Rules of the American
Arbitration Association governing employment disputes, shall decide the
matter.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof, with the non-prevailing party to bear all
attorneys' fees and costs of all parties.
 
14.           Applicable Law.  This Agreement was entered into in the State of
Hawaii, and the parties agree and intend that it be construed and enforced in
accordance with the laws of the State of Hawaii.
 
 
  Karl Taft III Initial & Date ______________________
Page 3 of 7

--------------------------------------------------------------------------------

 
 
15.           No Third Party Rights.  The parties agree that by making this
Agreement they do not intend to confer any benefits privileges or rights to
others.
 
16.           Voluntary and Knowingly.  Employee acknowledges that in executing
this Agreement, Employee has reviewed it and understands its terms and has had
an opportunity and was advised to seek guidance from counsel of Employee’s own
choosing, and was fully advised of Employee’s rights under law, and acted
knowingly and voluntarily.
 
17.           Duty to Effectuate. The parties agree to perform any lawful
additional acts, including the execution of additional agreements, as are
reasonably necessary to effectuate the purpose of this Agreement.
 
18.           Entire Agreement.  This Agreement (together with the exhibits
hereto) constitutes the complete, final and exclusive embodiment of the entire
agreement between Employee and Employer with regard to the subject matter
hereof.  This Agreement supersedes any and all other offers, agreements and
contracts between the parties.  This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it may not be modified except in a writing that refers to
this Agreement signed by Employee and Employer.
 
19.           Successors and Assigns.  This Agreement shall bind the heirs,
personal representatives, marital community (if any), successors, assigns,
executors and administrators of each party, and insure to the benefit of each
party, its heirs, successors and assigns.
 
20.           Severable.  If any provision of this Agreement is determined to be
invalid, void or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable.
 
21.           Section Headings.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
          Section 409A.  It is the intent of the parties that the provisions of
this agreement comply with all applicable requirements of Internal Revenue Code
Section 409A.  To the extent there is any ambiguity as to whether one or more
provisions of this agreement would otherwise contravene the applicable
requirements or limitations of Code Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the applicable
Treasury Regulations thereunder.
 
[Signature page follows]


 
  Karl Taft III Initial & Date ______________________
Page 4 of 7

--------------------------------------------------------------------------------

 
Void if not signed & delivered on or before November 30, 2010

IN WITNESS WHEREOF, the parties have duly authorized and caused this Separation
Agreement and Release to be executed as of the date last set forth below.
 



EMPLOYEE   EMPLOYER
 
HOKU CORPORATION,
                By:   Karl Taft III      
 
    Name:
Scott Paul
 
     
 
 
    Title:
President & Chief Executive Officer
          Date:     Date: November 30, 2010

 
VOID IF NOT SIGNED & DELIVERED ON OR BEFORE NOVEMBER 30, 2010


 
 
SIGNATURE PAGE TO SEPARATION AGREEMENT AND RELEASE
 
Page 5 of 7

--------------------------------------------------------------------------------

 
Void if not signed & delivered on or before November 30, 2010

EXHIBIT A


COPY OF CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
BETWEEN HOKU CORPORATION AND KARL TAFT III
 

 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
Void if not signed & delivered on or before November 30, 2010

Schedule A



       
Unvested
       
Grant
 
Shares @
   
Type
 
Date
 
11/30/2010
 
Accelerated
Vest
Options
 
7/24/2006
 
13,333
 
6,666
RSA
 
5/16/2008
 
8,000
 
8,000
RSA
 
6/16/2009
 
16,000
 
16,000
   
Total unvested
 
37,333
 
30,666



 
 
 
 
Karl Taft III Initial & Date ________________
Page 7 of 7